Wells, J. orally.
In this case the judgment debtor disclosed notes, accounts and executions as his property, which the R. S. require to be appraised, and without any appraisal, the oath was administered to him. This proceeding was void, and the condition of the bond was not performed by taking the oath under this state of facts. Evidence of worthlessness of those demands was introduced in the trial below, and the Court ruled that the action could not be supported. This was before the act of 1848, under which act the whole matter is open to the jury. According to the agreement of the parties,

The case must stand for trial.